Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments, filed 25 April 2022,	 are acknowledged. 
Claims 1, 4-10 & 12-33 are pending. 
Claims 1, 10, 12 & 33 are amended.
Claims 2, 3 & 11 are cancelled.
Claims 17-33 are withdrawn. 
Claims 1, 4-10 & 12-16 are under consideration.
Examination on the merits is extended to the extent of the following species:
A. First Component/Eh-raising compound-sodium chlorite;
B. Second Component- zinc chloride;
C. Type of Viral Infection-rhinovirus;
D. Further Ingredients- CPC
-and-
E. Product Type-Oral care product.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2022 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
Withdrawn Objections/Rejections
The rejection of claims 2, 3 & 11 under 35 USC 112(b), 35 USC 103(a) and on the ground of nonstatutory double patenting are withdrawn due to Applicant’s cancellation of the claims. 
The rejection of claim 10 under 35 USC 112(b) is withdrawn due to amendments to recite “at least one Eh-raising compound”.
The rejection of claim 12 under 35 USC 112(b) is withdrawn due to claim amendments which delete the recitation of “the Eh-raising compound is…” from the claim.
The rejection of claims 1, 8-10 & 16 under 35 U.S.C. 103 over Brown is withdrawn due to amendments which recite the Eh-raising compound is an oxyhalogen compound.
The rejection of claim 7 under 35 USC 103(a) over Brown and New Halo Oral Antiseptic Spray is withdrawn due to amendments which recite the Eh-raising compound is an oxyhalogen compound.

Objections/Rejections
Specification
The use of the terms “SmartMouth® Advanced Cold Rinse” and “SmartMouth® Cold Rinse”, are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In the instant case, the “SmartMouth® Advanced Cold Rinse” and “SmartMouth® Cold Rinse” are trademarks are not accompanied with their generic terminology. For example, TWEEN® 20 is polysorbate 20. A cursory search did not find that “SmartMouth® Advanced Cold Rinse” and “SmartMouth® Cold Rinse” are commercially available.
Appropriate correction required.

Response to Arguments
Applicant argues a trademark or tradename complies with the requirements that 35 USC 112 if its meaning is well known (reply, pg. 6). Applicant also argues that: a) paragraphs [0168] and [0169] sufficiently describe the product used in the study of Example 37 as "a rinse designed for the acceleration and/or occurrence reduction of the common cold." and b) Applicant disclosed that the formulation used in the study is formulation Example 7 (reply pg. 6). Applicant notes that no generic name has been put forth to the FDA because the ingredients in the SmartMouth® rinse are generally recognized as safe (GRAS; reply, pg. 6) 
This is not persuasive. As stated above, a cursory search has demonstrated that SmartMouth® Advanced Cold Rinse” and “SmartMouth® Cold Rinse” are not well-known. Applicant may remove the undefined tradenames from the specification. Alternatively, Applicant may add the definitions without introducing new matter because SmartMouth® Advanced Cold Rinse and SmartMouth® Cold Rinse were already contemplated, used in the instant specification to conduct studies, and Applicant is merely explaining what these products are. See MPEP 2163.07. I. Rephrasing (i.e. the court held that “merely renam[ing] the invention and did not constitute new matter”.  Applicant’s representative and paragraphs [00168] and [00169] seem to imply that SmartMouth® Advanced Cold Rinse is the formulation of Example 7. If this is correct, then Applicant’s representative would be able to amend the specification to define SmartMouth® Advanced Cold Rinse. For example, “SmartMouth® Advanced Cold Rinse (Solution 1: 0.39% sodium chlorite and Solution 2: 0.33 zinc chloride)”. Applicant’s representative would also be able to use the same mechanism to define SmartMouth® Cold Rinse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10 & 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12 & 14-18 of copending Application No. 16/450,163 (hereinafter the ‘163; claims filed 25 April 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a method for inhibiting a rhinovirus infection comprising delivering an oral composition into an oral cavity of a subject. The oral composition is recited by both applications to be an oral care product, a food product, or a confection. Both applications recite the oral composition comprises first component comprising about 0.1 % to about 3.0% (w/v) of at least one Eh-raising compound, with the Eh-raising compound recited to be oxyhalogen compounds including sodium chlorite. Both applications recite the oral composition used in the method comprises a second component comprising about 0.02% to about 0.2% (w/v) of a zinc compound which includes zinc chloride, yielding freely available zinc ion concentration from about 0.04% to about 0.12% (w/v).  Both applications recite the second component further comprises about 0.02% to about 0.6% (w/v) cetylpyridinium chloride (CPC). Both applications recite the first component and the second component are solutions with the method including storing the first component and the second component separately from each other. Both applications recite the pH of the first component and the second component. Both applications recite the method comprises mixing the first component and the second component no more than about 5 minutes prior to delivery into the oral cavity.
It would have been obvious to the ordinary skilled artisan, at the time of filing to have looked to the claims of the ‘163 to achieve a method for inhibiting a rhinoviral infection because the instant application and the ‘163 application are both directed to methods for inhibiting a rhinoviral infection with an oral composition comprising a first component containing at least one Eh-raising compound and a second component comprising a zinc compound and cetyl pyridinium chloride. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success in order to treat a viral infection.
With regard to the recited amounts of the at least one Eh-raising compound, zinc compound, zinc ion, cetyl pyridinium chloride; the pH of the first and second compositions, and the time in which mixing takes prior to delivery; the ‘163 recites these parameters with ranges that fall within or overlap with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the conflicting, copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues the nonstatutory double patenting rejection will be addressed upon the finding of allowable claims (reply, pg. 8).  
The double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 & 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 10 recite the undefined limitation “Eh-raising compound.” It is unclear what an “Eh-raising compound” is.
Claims 1, 4-9 & 12-16 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1. 
Applicant may wish to consider whether an amendment to recite “a compound capable of directly or indirectly raising the oxidation-reduction potential of the oral cavity (Eh-raising compound)” is reflective of Applicant’s invention. Support for such an amendment appears to be present at [0012] and [0013] of the specification.
 
Claim 1, line 4, recites “of at least one Eh-raising compound” which encompasses multiple compounds (emphasis added). However, claim 1, line 5, subsequently recites “wherein the Eh-raising compound is an oxyhalogen compound” (emphasis added); thereby, it is unclear whether just one, more than one, or all of the Eh-raising compounds are oxyhalogen compounds. Claims 1, 4-10 & 12-16 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1.

Response to Arguments
Applicant argues the term "Eh-raising compound" is defined in the specification and the specification teaches the Eh-raising compound can be an oxyhalogen compound (reply, pg. 6-7).
This is not persuasive. The term Eh-raising compound is not defined in the claims and the ordinary skilled artisan would not know what the term Eh-raising stands for. M.P.E.P. § 2173.05(s) states that “Where possible, claims are to be complete in themselves.”  In the instant case, it is possible to amend the claim to define the term, Eh-raising compound. For example, “a first component comprising about 0.1% to about 3.0% (w/v) of at least one compound capable of directly or indirectly raising the oxidation-reduction potential of the oral cavity (Eh-raising compound)”.

Applicant argues claims 11 and 12, and 13-15 were rejected because they depend from claim 12 and claim 10 is amended herein to recite "at least one Eh-raising compound" and the rejections should be withdrawn (reply, pg. 7).
This is not persuasive. Instant claim 1 now contains the limitations present in deleted claim 11. Previously, claim 11 was rejected under 35 USC 112(b) because it did not recite “at least one Eh-raising compound” (see pg. 9, ll. 3, of the office action mailed 02 February 2022). As described above, it is unclear whether just one, more than one, or all of the Eh-raising compounds are required to be oxyhalogen compounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 4-16 stand rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being anticipated by Cohen (US 2012/0034280; Applicant supplied-IDS-07/28/2021; previously cited).
With regard to claims 1 & 4-16, and the elected species, Cohen in Examples 1-12 teaches a first component that is a solution comprising sodium chlorite (i.e. Eh-raising compound) and a second component that is a solution comprising zinc chloride ([0075] & [0123]- [0135]). Cohen teaches the pH of the first solution (i.e. sodium chlorite containing solution) was from about 7.0-7.65 and the pH range of the second solution (i.e. the zinc chloride containing solution) was from about 4.2 to 4.8 [0122]. Cohen teaches “[i]n one embodiment, an oral composition is provided wherein a first component comprises at least one Eh-raising compound) and a pharmaceutically acceptable carrier, and a second component comprises at least one zinc compound, cetylpyridinium chloride (CPC) and a pharmaceutically acceptable carrier. In a particular embodiment, the first and second components are stored separately” [0076]. Cohen further teaches “[i]n one embodiment, the first and second components are stored separately or substantially prevented from contact with each other, and may be brought into contact, such as by mixing with each other, by users prior to use. The components may be brought into contact about 10 seconds to about 30 minutes before use… and more particularly, within about 5 minutes from use” (emphasis added; [0081]). Cohen in Example 9 teaches a formulation in which all units are given in mg/L (i.e. w/v; [0131]). The Example 9 composition comprises a first component which is a water solution comprising 0.258 % sodium chlorite and a second component which is a water solution comprising 0.19 % zinc chloride and 0.1% cetylpyridinium chloride [0131]. Cohen teaches the concentration of zinc ion in the second component may range more particularly about 0.04% (400 ppm) to about 0.7% (7000 ppm) by weight of the second component and the amount of zinc ion is effective to inhibit the formation of sulfur-containing compounds and/or prevent a lowering of the oxidation-reduction potential of the oral cavity ([0031] & [0100]).  Cohen implicitly teaches zinc ion is present in the Example 9 second solution in an amount of 0.091% wt./vol (Math- 1.9 gram zinc chloride/136g per mol in Zinc chloride = 0.014 moles. 0.014 mol zinc *65g (atomic mass of zinc) = 0.91 gram zinc; 0.91/1000g (the weight of the solution which is a liter volume) = 0.091%). Cohen in the Examples and claims teaches administering the inventive mouth rinses to subjects which are humans (claims 31 & 41; [0135]-[0169]).
With regard to the recitation in the preamble of the claims that the method is for inhibiting a rhinovirus infection, the preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, Cohen teaches the recited method steps of oral administration of an oral composition comprising a zinc compound component and a sodium chlorite component; the method steps of separate storage of these components and the mixing of these components prior art to use. Cohen also teaches the recited oral compositions having the recited reagents in the recited amounts. Cohen’s method and composition comprises zinc chloride and sodium chlorite in concentrations taught as suitable for inhibiting rhinovirus in Applicant’s own disclosure (see Embodiment 7-[00116]).
With the regard to the recited time parameter, pH ranges, and amounts of Eh-raising compound/sodium chlorite and zinc chloride, Cohen teaches these parameters with values which fall within the claimed ranges. A specific example in the prior art which is within a claimed range anticipates the range (see MPEP 2131.I.). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

Response to Arguments
Applicant argues the preamble breathes life into the claims and Cohen does not disclose a method of inhibiting a rhinovirus infection (reply, pg. 7).
This is not persuasive. In general, the preamble limits a claim if it recites essential structure, essential steps, or is otherwise “necessary to give life, meaning, and vitality” to the claim, Pitney Bowes, Inc. v. Hewlett Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999) (quoting Kropa v. Robie, 187 F.2d 150, 152 (CCPA 1951)), while the preamble is not limiting when the claim body defines a structurally complete invention and the preamble states only a purpose or intended use, Rowe v. Dror, 112 F.3d 473, 478 (Fed. Cir. 1997) (emphasis added). The default presumption is that a claim’s preamble is not limiting. Am. Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010) (““Generally,’ we have said, ‘the preamble does not limit the claims.’” (quoting Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1346 (Fed. Cir. 2002))). In the instant case, instant claim 1 recites the essential method step of “delivering an oral composition into an oral cavity of a subject, the oral composition comprising: a first component comprising… and a second component comprising…” Cohen teaches the essential method step of “delivering an oral composition into an oral cavity of a subject”.  Cohen teaches the oral composition has a “first component comprising about 0.1% to about 3.0% (w/v) of at least one Eh-raising compound” which is sodium chlorite; and a second component comprising about 0.02% to about 0.2% (w/v) of a zinc compound which is zinc chloride.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10 & 12-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2016/0000826; previously cited; PTO-892: 02/02/2022), Kleinberg (US 2002/0182267; previously cited), Alimi (US 2005/0142157; previously cited) and Butterworth (Published: 04/12/1974).

With regard to claims 1, 4, 6, 8-10 & 12-16, and the elected species, Brown in claim 1 teaches a method of treating a patient to reduce the duration or symptoms of the common cold; Brown teaches “[f]or the purposes of this patent application only, "common cold" should be understood to embrace not only rhinoviral infection but influenza type conditions…” (i.e. a method of inhibiting a rhinoviral infection; [0007] &  Brown’s  claim 1) . Brown further teaches “[t]he common cold is most commonly caused by rhinoviruses” and in Examples 1-8 teaches patients who were administered Brown’s mouth-wash remedy (i.e. oral care product) had their colds blocked, with symptoms abated and not recurring (i.e. a method of inhibiting a rhinoviral infection by delivering an oral composition into an oral cavity of a subject; [0070]; Examples 1-8: [0100]-[0107]). Brown further teaches “[t]he intention is to treat upper respiratory infections by eradicating the virus (rhinovirus…)” (i.e. a method of inhibiting a rhinoviral infection; [0166]).  Brown teaches “[z]inc ions have been reported to inhibit the replication of rhinoviruses” and teaches inclusion of zinc, including zinc sulfate, in their invention ([0013], [0062], [0095] & [0139]; Brown’s claims 1 & 35). Brown teaches “[t]his invention also provides methods and compounds for reducing the presence, duration, and severity of a common cold and of its symptoms by the administration of nonalcoholic, antiviral remedy comprising of ingredients that are antiviral when applied topically--hydrogen peroxide” (i.e. Eh-raising compound; [0026] & [0062]).  Brown teaches “[r]emedies according to the present invention may include viable concentrations of hydrogen peroxide…zinc and honey, or any combination thereof… Any of these ingredients may be included at a concentration of from 0.01% to 25% w/v of the remedy. Preferably, any of these ingredients is included at a concentration of from 0.1% to 5% w/v of the remedy” [[0062]. Thereby, Brown teaches a mouth-wash/gargle comprising 0.1% to 5% w/v hydrogen peroxide (i.e. Eh-raising compound) and 0.1% to 5% w/v zinc sulfate. Brown teaches the mouthwash/gargle composition of their invention comprises water (i.e. solution; title; [0088]). Since zinc sulfate is a water soluble salt taught for inclusion in overlapping amounts, with Brown recognizing that zinc has anti-rhinovirus properties, Brown’s composition necessarily comprises about 0.04% to about 0.12% (w/v) zinc ion.  Brown teaches an embodiment in which their common cold/rhinovirus treating composition is used in a method in which the remedy is administered as a gargle or as a throat spray (i.e. an oral care product that is a solution; [0039]). Brown teaches the composition of his invention comprise zinc sulfate and hydrogen peroxide.
Brown does not teach the first and second components are stored separately from each other, that the components are mixed no more than 5 minutes prior to administration to the oral cavity, inclusion of sodium chlorite, the zinc compound is zinc chloride, and the pH of the first and second components.
In the same field of invention of oral administration of zinc compounds in combination with hydrogen peroxide, Kleinberg teaches a prior art mouth rinse containing zinc chloride and hydrogen peroxide which was unstable and it was necessary to counter the instability prior to use of the formulations [0022]. Kleinberg teaches their inventive method involves stabilizing the hydrogen peroxide in their composition by using chloride ion, an acidic pH, and avoiding mixing it with zinc ion until just before use [0012]. Kleinberg teaches chloride ions inhibit catalase hydrolysis of the peroxide, thereby enabling peroxide to remain intact even at lower peroxide levels than 1% and for the peroxide to serve as an Eh-raising compound where formation of toxic products from peroxide are avoided [0023]. Kleinberg also teaches an acidic pH and the presence of chloride ion, ensures that the hydrogen peroxide in the composition is not degraded with storage and hence retains its effectiveness [0043]. Kleinberg teaches transition metal-ion catalyzed decomposition of hydrogen peroxide can readily give rise to the formation of free radicals [0024]. Kleinberg teaches the destabilizing effects of zinc are avoided by using a two compartment approach where combination of the hydrogen peroxide with zinc compound is provided just prior to use to ensure maximum availability of free zinc [0024]. Kleinberg teaches their compositions have synergism between the zinc ions, the peroxide used as an Eh-raising compound and the chloride ions [0024]. Kleinberg teaches zinc chloride and zinc sulfate are suitable zinc compounds for the invention [0039]. Kleinberg in Example VI teaches orally administering to subjects an oral rinse comprising “6 mM (0.08%)” zinc chloride (second component) and 0.5% sodium chlorite (i.e. first component and an Eh-raising compound; [0063] & [0065]).  More broadly, Kleinberg teaches hydrogen peroxide and oxyhalogen species such as sodium chlorite to be Eh-raising (i.e. Eh-raising compounds) with the concentrations ranging from about 0.1% to about 3.0% by weight of the composition [0041]. In a preferred embodiment, the concentration of the Eh-raising compound is about 0.1% to about 1.0% [0041]. Kleinberg teaches the compositions used in their study are solutions; liquid mouthwashes may contain a solvent such as distilled or deionized water; and the claim 68 kit recited as having a first aqueous solution containing a zinc compound which yields freely available zinc ions; and b. a second aqueous solution containing sodium chlorite ([0045],[0061] & Kleinberg’s claim 68). More broadly, Kleinberg teaches their compositions contain zinc ions with the concentration of zinc ion in the oral composition ranging from about 0.04% to about 0.12% in a preferred embodiment [0039]. Kleinberg teaches the zinc ion compound is a compound containing freely available zinc ions capable of inhibiting the lowering of the oral cavity Eh ; [i]mportant in this regard is inhibiting the breakdown of cysteine or cystine from saliva, mucosal tissues (especially the tongue) and foods by the oral bacteria [0039]. Kleinberg teaches the Eh-raising compound and the zinc compound are stored separately.  Kleinberg states “when the Eh-raising compound is the oxychloride, sodium chlorite, a pH between about 3.0 and 6.0 is unsuitable for the stability of sodium chlorite during its storage. At acidic pH, unstable and less desirable chlorine dioxide is produced. To be of use for the purpose of this invention, the pH of the sodium chlorite during storage needs to be between about 7.0 and about 8.5 where it is most stable. The instability of zinc ion at a pH of 6.0 and above and the instability of chlorite at a pH of about 6.0 and below necessitates the two being kept separate in a two compartment system until ready for use (i.e. the first component and the second component are mixed no more than about 5 minutes prior to delivery into the oral cavity; [0044]). Kleinberg reiterates their teaching of keeping the zinc compound and Eh-raising compound separate by teaching the two components are “brought into contact with each other immediately before mixture use” (i.e. the first component and the second component are mixed no more than about 5 minutes prior to delivery into the oral cavity; [0044]). Kleinberg in claims 7 & 73 teaches the pH of the zinc compound component during storage ranges from about 3.0 to about 6.0 (Kleinberg’s claims 7 & 73). Kleinberg in Claim 42 teaches the zinc ions are present in an amount ranging from 0.04-0.12%
 Alimi discloses methods of disinfecting a surface which include biological surfaces including mucosal tissue, against viruses which may be rhinoviruses, with hydrogen peroxide and chlorite ions ([0008], [0045], [0046] & [0085]).  
Butterworth teaches zinc ions from zinc chloride inhibited rhinovirus replication (pg. 588-590). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan before the effective filing date to have modified Brown’s method and composition in the same way as Kleinberg’s by a) separation of the zinc component from hydrogen peroxide containing component; b) storing the two components separately, c) adjusting the pH of the zinc component to be about 3.0 to about 6.0 and adding zinc chloride to the component such that the concentration of zinc ion ranges from about 0.04% to about 0.12%; d) adding about 0.1% to about 1.0% sodium chlorite to the hydrogen peroxide component and adjusting the pH about 7.0 and about 8.5 where it is most stable and e) mixing the two components just prior to use because Brown and Kleinberg are both directed to oral delivery of compositions comprising zinc and peroxide to treat germs including bacteria and viruses. One would have been motivated to do so, with an expectation of success, to improve the efficacy of the composition for treating the common cold, including those caused by rhinoviruses, by separating the two unstable components away from each other and not mixing them until use, adding sodium chlorite to the hydrogen peroxide component to stabilize it with the knowledge that chlorite ions are also anti-rhinoviral as taught by Alimi, and the addition of zinc chloride to the zinc component with the knowledge that zinc ions supplied by the zinc chloride inhibit rhinoviral replication as taught by Butterworth. It would have been obvious to one of ordinary skill in the art at the time of filing to vary the pH range of the first component, the pH range of the second component, and the amounts of zinc ion, zinc compound/zinc chloride/zinc sulfate, Eh-raising compound/hydrogen peroxide/sodium chlorite to arrive at the claimed concentrations and ranges in order to optimize the resulting product in terms of their stability and anti-microbial efficacy. It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . .  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  
With the regard to the recited time parameters, pH ranges, and amounts of Eh-raising compound/sodium chlorite and zinc component/zinc chloride/zinc ion, the combined teachings of Brown, Kleinberg, and Butterworth teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Kleinberg, Alimi, and Butterworth as applied to claims 1, 4, 6, 8-10 & 12-16 above, and further in view of New Halo Oral Antiseptic Spray (Published: 08/07/2012).
The teachings of Brown, Kleinberg, Alimi, and Butterworth are described above. Brown teaches an embodiment in which his common cold/rhinovirus treating composition is used in a method in which the remedy is administered as a throat spray [0039].
Neither Brown, Kleinberg, Alimi, nor Butterworth teach the composition used in the method comprises cetylpyridinium chloride or its amount.
In the same field of invention of treating infectious airborne germs, including a broad spectrum of bacteria and viruses, such as rhinovirus (the virus that causes the common cold), New Halo Oral Antiseptic Spray teaches an oral antiseptic spray to kill airborne germs, including rhinovirus, which comprises 0.1% cetylpyridinium chloride which is sprayed into the mouth (pg. 1). New Halo Oral Antiseptic Spray teaches cetylpyridinium chloride is an oral antiseptic with a remarkably strong history of safety and efficacy (pg. 1).
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan before the effective filing date to have modified Brown’s method by modifying the composition suggested by the combined teachings of Brown, Kleinberg, Alimi, and Butterworth by adding cetylpyridinium chloride in an amount of 0.1% as suggested by New Halo Oral Antiseptic Spray because Brown and New Halo Oral Antiseptic Spray are both directed to compositions and methods for treating the common cold, including rhinovirus, with orally delivered compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to more effectively treat the common cold, including those from rhinovirus, by inclusion of a reagent with known oral antiseptic properties which has a remarkably strong history of safety and efficacy in an amount suitable for oral administration and germicidal activity. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the teachings of Brown, Kleinberg, Alimi and Butterworth do not teach a method of inhibiting a rhinovirus invention by delivering an oral composition into an oral cavity in which the oral composition comprising “a first component comprising about 0.1 % to about 3.0% (w/v) of at least one Eh-raising compound, wherein the Eh-raising compound is an oxyhalogen compound; and a second component comprising about 0.02% to about 0.2% (w/v) of a zinc compound” (reply, pg. 8). 
This is not persuasive. As described above, the body of the claim does not recite any parameters pertaining to a rhinoviral infection. As described above, instant claim 1 recites the essential method step of “delivering an oral composition into an oral cavity of a subject, the oral composition comprising: a first component comprising… and a second component comprising…”   Nonetheless Brown teaches a method of treating a patient to reduce the duration or symptoms of the common cold caused by a rhinoviral infection with a remedy that is administered as a gargle or as a throat spray ([0007]; [0039]; Brown’s claim 1). Brown teaches the mouth-wash/gargle comprising 0.1% to 5% w/v hydrogen peroxide (i.e. Eh-raising compound) and 0.1% to 5% w/v zinc sulfate [0062]. In the same field of invention of oral administration of zinc compounds in combination with hydrogen peroxide as a mouthwash, Kleinberg in Example VI teaches orally administering to subjects an oral rinse comprising “6 mM (0.08%)” zinc chloride (second component) and 0.5% sodium chlorite (i.e. first component and an Eh-raising compound; [0063] & [0065]).  More broadly, Kleinberg teaches hydrogen peroxide and oxyhalogen species such as sodium chlorite to be Eh-raising (i.e. Eh-raising compounds) with the concentrations ranging from about 0.1% to about 3.0% by weight of the composition [0041]. Kleinberg also teaches the pH of the sodium chlorite during storage needs to be between about 7.0 and about 8.5 where it is most stable but zinc compounds, including zinc chloride and zinc sulfate, are not stable at this alkaline pH and must be stored separately and at a pH of 3.0 to about 6.0 to be mixed together just prior to use. The combined teachings of Alimi and Butterworth teach that chlorite ions and zinc chloride are used kill rhinoviruses and inhibit their replication. Thereby, it would have been obvious to the ordinary skilled artisan before the effective filing date to have modified Brown’s method and composition in the same way as Kleinberg’s.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619